IN THE SUPREME COURT OF THE STATE OF DELAWARE

JANEVE CO., INC. and                §
TAX PARCEL NO. 26-028.20-054,       §
                                    §    No. 485, 2014
     Defendant Below-Appellant,     §
                                    §    Court Below: Superior Court
     v.                             §    of the State of Delaware,
                                    §    in and for New Castle County
THE CITY OF WILMINGTON,             §
a Municipal Corporation             §    C.A. N12J-03974 PRW
of the State of Delaware,           §
                                    §
     Plaintiff Below-Appellee.      §
________________________________________________________________________

READWAY, INC. and                   §
TAX PARCEL NO. 26-013.30-183,       §
                                    §
     Defendant Below-Appellant,     §
                                    §
     v.                             §     C.A. N12J-03922 PRW
                                    §
THE CITY OF WILMINGTON,             §
a Municipal Corporation             §
of the State of Delaware,           §
                                    §
     Plaintiff Below-Appellee.      §
________________________________________________________________________

THE REVOCABLE TRUST OF              §
WALTER LOWICKI DATED                §
AUGUST 18, 1999, STANLEY C.         §
LOWICKI, UNKNOWN HEIRS OF           §
WALTER LOWICKI, and                 §
TAX PARCEL NO. 26-055.40-022,       §
                                    §
     Defendant Below-Appellant,     §    C.A. N12J-03901 PRW
                                    §
     v.                             §
                                    §
THE CITY OF WILMINGTON,                          §
a Municipal Corporation                          §
of the State of Delaware,                        §
                                                 §
         Plaintiff Below-Appellee.               §

                                   Submitted:    November 18, 2015
                                   Decided:      November 19, 2015

Before STRINE, Chief Justice; HOLLAND and VAUGHN, Justices.

                                           ORDER

         This 19th day of November 2015, having considered this matter on the briefs filed

by the parties and after oral argument, we find it evident that the judgment of the

Superior Court should be affirmed on the basis of and for the reasons assigned in its June

13, 2014 decision.1

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is

AFFIRMED.

                                                     BY THE COURT:
                                                     /s/ Leo E. Strine, Jr.
                                                     Chief Justice




1
    City of Wilmington v. Janeve Co., Inc., 2014 WL 2895228 (Del. Super. June 13, 2014).
                                                     2